          Case 1:17-cr-00142-RA Document 598
                                         597 Filed 09/13/21
                                                   09/10/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, NY 10007


                                                      September 10, 2021

BY ECF
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Kermit Irizzary, a/k/a “Kerm,” 17 Cr. 142 (RA)

Dear Judge Abrams:

        A status conference in the above-captioned matter is presently set for September 23, 2021
at 9:00 a.m. regarding the alleged violations of the conditions of the defendant’s supervised release.

       As the Court is aware, the U.S. Probation Office amended its initial Violation Report on or
about February 1, 2021 to add a violation related to the conduct charged in United States v. Irizarry,
21 Cr. 60 (MKV). Judge Vyskocil recently denied the defendant’s motion to dismiss the
indictment based on the Sixth Amendment and the Jury Selection and Service Act, and the matter
has a confirmed fourth quarter trial date of November 3, 2021. The parties in that matter are
presently discussing whether there will be a disposition or a trial.

        As the parties here do not presently have a substantive update for the Court other than as
set forth above, the parties jointly request an adjournment of the status conference in this matter
for approximately 45 days.
Application granted. The conference            Respectfully submitted,
is adjourned to November 5, 2021 at
9:00 a.m.                                      AUDREY STRAUSS
                                               United States Attorney
SO ORDERED.

                                           by: _______________________________
__________________________                     Emily A. Johnson
Ronnie Abrams, U.S.D.J.                        Assistant United States Attorney
September 13, 2021                             Southern District of New York
                                               (212) 637-2409


cc:    Megan Benett, Esq. (by ECF)
